Case 3:20-cv-00208-DJH-RSE Document 16 Filed 07/02/20 Page 1 of 2 PageID #: 89




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE
                                 Electronically Filed

JDV WESLEYAN PLACE, LLC and         )
DAVID L. DATTILO                    )
                                    )
            Plaintiffs              )           No. 3:20-cv-00208-CHB
                                    )           Removed from Jefferson Circuit Court
v.                                  )           Case No. 20-CI-001503
                                    )
SAFECO INSURANCE                    )
COMPANY OF AMERICA                  )
                                    )
            Defendant               )
___________________________________ )

                            JOINT NOTICE OF SETTLEMENT

       Plaintiffs David Dattilo and JDV Wesleyan Place LLC and Defendant Safeco Insurance

Company of America hereby provide notice that the Parties have resolved this matter and are

currently working to finalize a settlement agreement and a stipulated dismissal with prejudice.

       In light of this settlement, the Parties request that any upcoming deadlines and/or

conferences be removed from the Court’s docket and/or postponed.

       Once the settlement is finalized, the Parties will file a proposed Agreed Order of

Dismissal with Prejudice for the Court’s convenience and review.
Case 3:20-cv-00208-DJH-RSE Document 16 Filed 07/02/20 Page 2 of 2 PageID #: 90




JOINTLY SUBMITTED BY:

/s/ Samuel W. Wardle                      /s/ Jeffrey A. Gorski (w/ permission)
Douglas W. Langdon                        Jeffrey A. Gorski
Samuel W. Wardle                          GORSKI LAW OFFICE, PSC
400 West Market Street, 32nd Floor        821 South Second St.
Louisville, Kentucky 40202-3363           Louisville, KY 40203
(502) 589-5400 - Phone                    jgorskilaw@aol.com
(502) 581-1087 - Fax                      Counsel for Plaintiffs
dlangdon@fbtlaw.com
swardle@fbtlaw.com
Counsel for Defendant,
Safeco Insurance Company of America



Copies to:

Douglas W. Langdon
Samuel W. Wardle
400 West Market Street, 32nd Floor
Louisville, Kentucky 40202-3363

Jeffrey A. Gorski
GORSKI LAW OFFICE, PSC
821 South Second St.
Louisville, KY 40203

0000T69.0730343   4849-6549-3697v1




                                      2
